DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0016], the word “gimble” should correctly be --gimbal--.  Similar corrections apply to [0070], [0072], [0073].
In [0072], “Inner isolation trench 148” should correctly be --Inner isolation trench 418--.
Appropriate correction is required.
Claim Objections
Claims 9, 19 are objected to because of the following informalities:  
In claim 9, the word “gimble” should correctly be --gimbal--.  Similar correction apply to claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 10,594,286 in view of in view of Ortiz et al. US 9,876,483.
1.	Chang discloses a method for manufacturing a BAW resonator module (realized by the device; Fig. 1F, etc.) comprising: providing a first substrate (11) having a top surface and bottom surface; defining a platform region (i.e. the central region with the resonator) on the top surface of the first substrate; disposing a BAW resonator (3) on the top surface of the first substrate within the platform region, wherein a bottom surface of the BAW resonator is entirely disposed on the top surface of the substrate (Fig. 1F); providing a second substrate (13) having a top surface and a bottom surface; and disposing the bottom surface of the firs substrate on the top surface of the second substrate wherein the bottom surface of the first substrate is entirely disposed on the top surface of the second substrate (Fig. 1F).
	Chang does not disclose etching an isolation trench into the substrate circumscribing at least 50% of a circumference of the platform region.
	Ortiz discloses a method for manufacturing a bulk acoustic wave (BAW) resonator module (Figs. 1-8; realized by the device), the method comprising: providing a substrate (105); defining a platform region (i.e. the central region with the cavity) on a surface of the substrate; disposing a BAW resonator device (120) on the surface of the substrate within the platform region; and etching an isolation trench (115, 215, etc.) into the substrate circumscribing at least 50% of a circumference of the platform region (Col. 4 lines 40-45; e.g. continuous loop would provide 100%).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added isolation trench into the first substrate circumscribing at least 50% of a circumference of the platform region.  The modification would have been obvious because the trench would have reduce mechanical stress as taught by Ortiz (abstract; Col. 3 lines 51-56).
2.	The method of claim 1, wherein the isolation trench circumscribes at least three sides of the circumference of the platform region (Ortiz: Col. 4 lines 40-45; e.g. continuous loop would provide all sides).
3.	The method of claim 1, wherein an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Ortiz: Col. 3 lines 62-65, Col. 6 lines 22-29, etc.).
8.	The method of claim 1, further comprising: etching a second isolation trench (Ortiz: item 716, 816, etc.) into the first substrate circumscribing at least 50% of a circumference of the platform region (Col. 11 lines 61-65).
10.	The method of claim 1, wherein the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).
11.	Chang discloses a BAW resonator module (Fig. 1F, etc.) comprising: a BAW resonator device (3); and a first substrate (11) comprising: a platform region (i.e. the central region with the resonator) defined on a top surface of the first substrate, wherein a bottom surface of the BAW resonator is entirely disposed on the top surface of the first substrate within the platform region (Fig. 1F); and a second substrate (13) having a top surface and a bottom surface; and disposing the bottom surface of the firs substrate on the top surface of the second substrate wherein a bottom surface of the first substrate is entirely disposed on the top surface of the second substrate (Fig. 1F).
	Chang does not disclose an isolation trench circumscribing at least 50% of a circumference of the platform region.
	Ortiz discloses a Bulk Acoustic Wave (BAW) resonator module (Figs. 1-8), comprising: a BAW resonator device (120); and a substrate (105) comprising: a platform region (i.e. the central region with the cavity) defined on a surface of the substrate, wherein the BAW resonator device is disposed on the surface of the substrate within the platform region; and an isolation trench (115, 215, etc.) circumscribing at least 50% of a circumference of the platform region (Col. 4 lines 40 45; e.g. continuous loop would provide 100%). 
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added isolation trench into the substrate circumscribing at least 50% of a circumference of the platform region.  The modification would have been obvious because the trench would have reduce mechanical stress as taught by Ortiz (abstract; Col. 3 lines 51-56).
12.	The BAW resonator module of claim 11 wherein the isolation trench circumscribes at least three sides of the platform region (Ortiz: Col. 4 lines 40 45; e.g. continuous loop would provide 100%). 
13.	The BAW resonator module of claim 11, wherein an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Ortiz: Col. 3 lines 62-65, Col. 6 lines 22-29, etc.). 
14.	The BAW resonator module of claim 11, wherein the isolation trench is etched (Ortiz: Col. 3 line 62) using a deep reactive-ion etching (DRIE) process (etched and DRIE process is a method step process, thereby making this a product-by-process limitation; and the product is disclosed by the prior art, thereby the limitation is disclosed, see MPEP 2113).
18.	The BAW resonator module of claim 11, wherein the substrate further comprises: a second isolation trench (Ortiz: item 716, 816, etc.) circumscribing at least 50% of a circumference of the platform region (Col. 11 lines 61-65). 
20.	The BAW resonator module of claim 11, wherein the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region  (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).
For claims 5, 6, 15, 16, the combination discloses the invention as discussed above but does not explicit disclose for claims 5 and 15: a depth of the isolation trench is between 35% and 75% of a thickness of the substrate; or for claims 6 and 16: the depth of the isolation trench is approximately 50% of the thickness of the substrate.  However, Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Chang US 10,594,286 in view of Ortiz et al. US 9,876,483 as applied to claim 1 above, and further in view of Wang et al. US 7,834,524.
4.	The resultant combination discloses the method of claim 1 but does not explicit disclose the isolation trench is etched using a deep reactive-ion etching (DRIE) process.
	Wang discloses BAW resonator (Fig. 4A), wherein trenches (46a,b) are etched using DRIE process (Col. 10 lines 28-34).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the trench using DRIE process.  The modification would have been obvious because Ortiz is silent on the type of etching process being used, thus any art recognized well-known etching process, such as DRIE process, used in Wang would have been useable thereof.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Chang US 10,594,286 in view of Ortiz et al. US 9,876,483 as applied to claim 1 or 11 above and further in view of Guillou et al. US 9,735,338.
The resultant combination discloses for claim 7, the method of claim 1; and for claim 17, the BAW resonator module of claim 11; but does not explicit the BAW resonator device is encapsulated with a molding compound.
	Guillou discloses BAW resonator (Fig. 4; item 42) is encapsulated with a molding compound (50).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the BAW resonator device is encapsulated with a molding compound.  The modification would have been obvious because the encapsulation attenuates the transmission of external and stress to the device as taught by Guillou (Col. 6 lines 52-55).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Chang US 10,594,286 in view of Ortiz et al. US 9,876,483 as applied to claim 1 or 11 above, and further in view of Murakami et al. US 2019/0165756.
9.	The resultant combination discloses the method of claim 1, but does not explicitly disclose the isolation trench comprises inner and outer isolation trenches in a gimbal configuration.
	Murakami discloses a bulk acoustic wave (BAW) resonator module (Figs. 1-11, etc.) comprising a first substrate (3), a platform region (34), a BAW resonator (2) within the platform region; isolation trench (not labeled, but used to create the beam portions 35, 36) etched into the first substrate circumscribing at least 50% of a circumference of the platform region; the isolation trench comprises inner and outer isolation trenches in a gimbal configuration (Figs. 1, 3, 4, 10; [0055]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the isolation trench in a gimbal configuration.  The modification would have been obvious for the benefit of suppression of stress to the BAW resonator as taught by Murakami ([0061]). 
19.	The resultant combination discloses the BAW resonator module of claim 11, but does not disclose the isolation trench comprises inner and outer isolation trenches in a gimbal configuration.
	Murakami discloses a bulk acoustic wave (BAW) resonator module (Figs. 1-11, etc.) comprising a first substrate (3), a platform region (34), a BAW resonator (2) within the platform region; isolation trench (not labeled, but used to create the beam portions 35, 36) etched into the first substrate circumscribing at least 50% of a circumference of the platform region; the isolation trench comprises inner and outer isolation trenches in a gimbal configuration (Figs. 1, 3, 4, 10; [0055]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the isolation trench in a gimbal configuration.  The modification would have been obvious for the benefit of suppression of stress to the BAW resonator as taught by Murakami ([0061]). 
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in addition with Chang US 10,594,286.
A more precise example for gimbal configuration is provided with Murakami US 2019/0165756.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843